NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       No. 16-10378

                  Plaintiff-Appellee,            D.C. No. 2:15-cr-00298-JCM

   v.
                                                 MEMORANDUM*
 TERRY DAVIS,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                             Submitted June 26, 2017**

Before:       PAEZ, BEA, and MURGUIA, Circuit Judges.

        Terry Davis appeals from the district court’s order denying his motion under

Federal Rule of Criminal Procedure 36 requesting that the court amend the

judgment and record regarding his violation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his Rule 36 motion, Davis asked the district court to amend the record to

clarify that, while he admitted to violating the condition of his supervised release

requiring him to maintain lawful employment, he did not admit to all the factual

allegations contained in Paragraph 2 of the Petition for Summons for Offender

under Supervision concerning that violation. Davis conceded, however, that he

“did not present this distinction to the [district court] in such a way that the [c]ourt

was able to note this in the record.” Furthermore, the judgment itself correctly

states that Davis admitted to violating the “maintain employment” condition of his

supervised release; it does not contain particular facts that formed the basis of that

admission. Under these circumstances, the district court did not clearly err by

finding that Davis’s requested amendment to the record did not involve a clerical

error or error arising from oversight or omission correctable by a Rule 36 motion.

See United States v. Dickie, 752 F.2d 1398, 1400 (9th Cir. 1985) (denial of Rule 36

motion reviewed for clear error); United States v. Kaye, 739 F.2d 488, 491 (9th

Cir. 1984) (Rule 36 applies to clerical errors only).

      AFFIRMED.




                                           2                                     16-10378